

116 HR 3468 IH: Plasma Donation Awareness Act of 2021
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3468IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mr. Peters (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the CARES Act to expand a national awareness and outreach campaign to address the importance and safety of plasma donation, and for other purposes.1.Short titleThis Act may be cited as the Plasma Donation Awareness Act of 2021. 2.Importance of the blood and plasma supply(a)In generalSection 3226 of the CARES Act (Public Law 116–136) is amended—(1)in the section heading, by inserting and plasma after blood; and(2)by inserting after blood each time it appears and plasma.(b)Conforming amendmentThe item relating to section 3226 in the table of contents in section 2 of the CARES Act (Public Law 116–136) is amended to read as follows:Sec. 3226. Importance of the blood and plasma supply..